UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a)of the Securities Exchange Act of 1934 Filed by the Company x Filed by a Party other than the Company o Check the appropriate box: x Preliminary Proxy Statement. o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)). o Definitive Proxy Statement. o Definitive Additional Materials. o Soliciting Material Pursuant to §240.14a-12. GENERAL ENVIRONMENTAL MANAGEMENT, INC. (Name of Company as Specified In Its Charter) (Name of Person(s)Filing Proxy Statement, if other than the Company) Payment of Filing Fee (Check the appropriate box): o No fee required. x Fee computed on table below per Exchange Act Rules14a-6(i)(1)and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): The filing fee is calculated based on $14,000,000 of aggregate consideration. The purchase price payable under the Agreement is $14,000,000, and may be reduced by a reasonable estimate of the Net Working Capital Deficiency Amount and an amount defined as the Holdback Fund, as more fully described in Sections2.5 and 2.6 of the Agreement. Such obligations are estimated to be $1,000,000. (4) Proposed maximum aggregate value of transaction: $14,000,000 (5) Total fee paid: $781.20 o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2)and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Formor Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: 1 SPECIAL MEETING OF STOCKHOLDERS—YOUR VOTE IS IMPORTANT January ­­, 2010 Dear Fellow Stockholder: You are cordially invited to attend the Special Meeting of Stockholders of General Environmental Management, Inc. (“theCompany”) which will be held at the Company’s corporate offices, 3191 W. Temple Avenue, Suite 250, Pomona, CA91768 at 10:00a.m. on January , 2010. The Company entered into an Agreement with Luntz Acquisition (Delaware), LLC. (“Buyer”) dated as of November 25, 2009 (the "Agreement") pursuant to which the Company has agreed to sell to Luntz all of the issued and outstanding stock of the Company's primary operating subsidiary, General Environmental Management, Inc. a Delawarecorporation, ("GEM DE") for cash (the “Sale”).In connection with the Sale, the Company has agreed : a) to form a Delaware corporation that shall be wholly-owned by the Company and named GEM NewCo, Inc. (“GEM NewCo”), b) to form a Delaware limited partnership, the sole limited partner of which shall be the Company, and the sole general partner of which shall be GEM NewCo, which limited partnership shall be named GEM Pomona LP (“GEM LP”), c) effect a merger between GEM LP and GEM DE, whereby GEM LP will be the surviving entity, d) sell to Luntz the limited partner interests of GEM LP and all of the outstanding shares of stock of GEM NewCo (the “Purchased Interests”). Luntz has agreed to pay the Company $14million for the Purchased Interests. The purchase price will be reduced by a reasonable estimate of a Net Working Capital Deficiency Amount as defined in Section 2.5 of the Agreement such that the net working capital amount should be zero. In addition an amount defined as the Holdback Fund will be retained by Luntz for a period of one year, as collateral for certain indemnification provisions of the Agreement.Such amount is estimated to be $1,000,000. The net cash proceeds from the transaction will be used by the Company to retire senior debt and other obligations of the Company, and to pursue its announced strategy of participating in the water treatment and waste-to-energy business. Total reduction in indebtedness to the Company’s senior lender and other indebtedness could amount to more than $9 million.In addition, the Company will use $250,000 to pay its obligations to United States Environmental Response, LLC, a California limited liability company pursuant to which the Company has purchased all of the issued and outstanding capital stock of California Living Waters, Incorporated ("CLW"), a privately held company (the "CLW Stock Purchase").CLW owns all of the issued and outstanding capital stock of Santa Clara Waste Water Company (“SCWW") a California corporation. CLW's only operating subsidiary is SCWW.SCWW had unaudited revenues of $4,581,722 and $7,609,636 in 2007 and 2008 respectively and had revenues of $4,344,749 for the first 8 months of 2009. At the Special Meeting, you will be asked to approve the sale of stock pursuant to the Agreement. After careful consideration, our Board has unanimously approved the Agreement and determined that the Sale and the Agreement are in the best interests of the Company and its shareholders. Our Board unanimously recommends that you vote “FOR” the approval of the Sale. The proxy statement attached to this letter provides you with information about the Sale and the Special Meeting. I encourage you to read the entire proxy statement carefully. You may also obtain additional information about the Company from documents filed with the Securities and Exchange Commission. Your vote is very important.
